Citation Nr: 0430592	
Decision Date: 11/17/04    Archive Date: 11/29/04

DOCKET NO.  03-05 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether the appellant's income is excessive for the purpose 
of entitlement to payment of nonservice-connected death 
pension benefits.  


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The decedent reportedly had active military service from 
August 1943 to February 1946.  The appellant is the surviving 
spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which denied the appellant's claim of 
entitlement to death pension benefits based on excessive 
income.  The appellant subsequently perfected this appeal.

In February 2004, the Board remanded this case for additional 
development.  The case has since returned to the Board.  


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence necessary for an equitable disposition of the 
appellant's appeal.

2.  The appellant's countable income exceeds the maximum 
annual income for improved death pension benefits for a 
surviving spouse without children.


CONCLUSION OF LAW

The requirements for an award of nonservice-connected death 
pension benefits are not met.  38 U.S.C.A. § 1503 (West 
2002); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In February 2004, the RO sent the appellant a letter advising 
that it was still working on her claim for nonservice-
connected death benefits.  The appellant was advised of the 
evidence necessary to substantiate her claim for death 
pension benefits and was notified of her and VA's respective 
obligations with regard to obtaining evidence.  She was 
advised that she must provide enough information about 
relevant records so that VA could request them.  She was also 
requested to inform VA of any other evidence or information 
that she thinks will support her claim.  

The January 2003 statement of the case (SOC) and the July 
2004 supplemental statement of the case (SSOC) collectively 
advised the appellant of the laws and regulations pertinent 
to her claim for benefits.  These documents also advised her 
of the evidence of record, of the adjudicative actions taken, 
and of the reasons and bases for denial.  

In May 2002 and February 2004, the RO requested that the 
appellant provide information regarding medical expenses.  
The appellant was asked to provide copies of any receipts, 
cancelled checks, or other evidence that could establish such 
expenses were paid.  The requested documentation has not been 
received.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The decedent died in April 2001.  On March 29, 2002, the RO 
received the appellant's application for death pension 
benefits.  Because the application was received more than 45 
days after the date of death, entitlement to death pension 
benefits, if any, could not arise until the date of receipt 
of the claim.  See 38 C.F.R. 
§ 3.400(c)(2) (2004).  

Improved death pension is a benefit payable by VA to a 
surviving spouse because of nonservice-connected death.  See 
38 C.F.R. § 3.3(b)(4) (2004).  Assuming qualifying service 
and net worth requirements are met, payment of pension 
benefits is made at the maximum annual pension rate (MAPR), 
reduced by the amount of annual countable income.  See 
38 U.S.C.A. § 1503 (West 2002); 38 C.F.R. §§ 3.3, 3.23 
(2004).  Payments of any kind from any source will be counted 
as income during the 12-month annualization period in which 
received unless specifically excluded under § 3.272.  See 
38 C.F.R. § 3.271 (2004).  In her March 2002 application for 
death pension benefits, the appellant reported her total 
monthly income as $1,600.00.  

Exclusions from countable income include unreimbursed medical 
expenses and expenses of last illnesses, burials, and just 
debts.  See 38 C.F.R. § 3.272(g), (h) (2004).  The appellant 
submitted receipts showing "paid in full" expenses 
associated with the veteran's funeral as follows: $6,924.48, 
$3,635.77, and $1,553.11.  In April 2002, the appellant 
reported that she had undergone hip surgery and expected 
insurance to pay for all but her doctor visits.  The 
appellant submitted a medical expense report in March 2004 
indicating that the veteran's medical expenses were paid by 
his insurance other than co-payments for prescriptions.  The 
appellant has not provided information regarding the amount 
of unreimbursed medical expenses that she has paid.  

Effective December 1, 2001, the MAPR for an otherwise 
eligible surviving spouse, without dependent children was 
$6,407.00.  See M21-1, Part I, Appendix B (Change 41).  Based 
on information provided by the appellant, her yearly income 
for 2002 was $19,200.  Even excluding expenses associated 
with the decedent's burial in 2002, the appellant's income 
still exceeds the MAPR.  

Effective December 1, 2002, the MAPR for an otherwise 
eligible surviving spouse without dependent children was 
$6,497.00.  See M-21, Part I, Appendix B (Change 46).  In 
March 2004, the appellant submitted an eligibility 
verification report (EVR) indicating that her total monthly 
income was $1,619.00.  She reported her annual income as 
follows: for the period from March 29, 2002 thru December 31, 
2002 ($15,000); January 1, 2003 thru April 1, 2003 ($4,800), 
and April 1, 2003 thru December 31, 2003 ($11,200).  Based on 
this information, the appellant's countable income for the 
year 2003 also exceeds the MAPR.  

Countable income includes gross income from a business, farm, 
or profession as reduced by the necessary operating expenses 
such as cost of goods sold, or expenditures for rent, taxes, 
and upkeep, or costs of repairs or replacements.  See 
38 C.F.R. § 3.271(c)(1) (2004).  In March 2004, the appellant 
submitted a Pension Claim Questionnaire for Farm Income.  She 
reported gross receipts of $0 for last year and that she 
expected to receive $0 this year and $0 for the next year.  
She reported farm operating expenses of $3,000 for last year 
and $3,500 for this year.  

In the July 2004 SSOC, the RO notified the appellant that it 
could not use these expenses to reduce her income because she 
does not use the farm to produce income to live on.  The 
Board acknowledges the appellant's subsequent statement that 
she does not currently have a working farm because she was 
unable to maintain the farm after her spouse's death.  The 
Board sympathizes with the appellant; however, pursuant to 
regulation, a loss sustained in operating a business, 
profession, farm, or from investments, may be not deducted 
from income derived from any other source.  38 C.F.R. 
§ 3.271(c)(3) (2004).  Thus, the reported losses associated 
with her farm may not be used to decrease her reported 
monthly income from other sources, such as Social Security 
and retirement benefits.  

The Board has reviewed the evidence of record and based on 
the foregoing, concludes that the appellant's income is 
excessive for the receipt of nonservice-connected death 
pension benefits.  Where the law is dispositive, the claim 
must be denied on the basis of lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  
Accordingly, the appeal is denied.  



ORDER

Entitlement to nonservice-connected death pension benefits is 
denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



